      Case 2:20-cv-00179-JTR      ECF No. 26    filed 08/31/20   PageID.1554 Page 1 of 2



                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
 1                                                                     EASTERN DISTRICT OF WASHINGTON


 2                                                                      Aug 31, 2020
 3                        UNITED STATES DISTRICT COURT                      SEAN F. MCAVOY, CLERK



 4                       EASTERN DISTRICT OF WASHINGTON

 5
     CHARLOTTE S.,                                   No. 2:20-CV-0179-JTR
 6
 7                       v.                          ORDER GRANTING STIPULATED
 8                                                   MOTION FOR REMAND
     ANDREW M. SAUL,                                 PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                          OF 42 U.S.C. § 405(g)
     SECURITY,
10
11                 Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the
14   above-captioned matter to the Commissioner for additional administrative
15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 25.
16   Attorney Karl E. Osterhout represents Plaintiff; Special Assistant United States
17   Attorney David J. Burdett represents Defendant. The parties have consented to
18   proceed before a magistrate judge. ECF No. 16. After considering the file and
19   proposed order, IT IS ORDERED:
20         1.     The parties’ Stipulated Motion for Remand, ECF No. 25, is
21   GRANTED. The above-captioned case is REVERSED and REMANDED to the
22   Commissioner of Social Security for further administrative proceedings pursuant to
23   sentence four of 42 U.S.C. § 405(g).
24         On remand, the Appeals Council will direct the Administrative Law Judge
25   to: (1) take any steps necessary to fully develop the administrative record;
26   (2) provide Plaintiff an opportunity for a new hearing and to submit additional
27   evidence in support of her claim; (3) reevaluate whether Plaintiff can perform her
28   past relevant work or, in the alternative, other work that exists in significant

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 2:20-cv-00179-JTR     ECF No. 26    filed 08/31/20   PageID.1555 Page 2 of 2




 1   numbers in the national economy; and (4) obtain supplemental vocational evidence
 2   or otherwise comply with Social Security Ruling 00-4p to resolve all apparent
 3   conflicts and articulate the resolution of any apparent conflicts between the jobs
 4   identified and the Dictionary of Occupational Titles.
 5         2.     Judgment shall be entered for PLAINTIFF.
 6         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 22, is
 7   STRICKEN AS MOOT.
 8         4.     An application for attorney fees and costs may be filed by separate
 9   motion.
10         The District Court Executive is directed to enter this Order, forward copies
11   to counsel, and CLOSE THE FILE.
12         DATED August 31, 2020.
13
14                                _____________________________________
                                            JOHN T. RODGERS
15                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
